DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on October 23, 2020 and preliminary amendment filed on February 04, 2021.  In virtue of this preliminary amendment:
Claim 15 is newly added; and thus,
Claims 1-15 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figure 1 is not clear (numbers are not clear).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “one or more laps” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-13 and 15 are objected to because of the following informalities:  
Claims 2-12 and 15, in line 1, “a” should be changed to --the--
Claim 13, in line 1, “A” should be changed to --The--
Claim 13, in line 1, “a” should be changed to --the--
Claim 13, in line 4, “any one of claims 1-6” should be changed to --claim 1--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikegami et al. (US 2020/0118787).
With respect to claim 1, Ikegami discloses in figure 1 a corrosion-resistant gas delivery assembly (paragraph 0024, e.g., “each of the one or more piezoelectric elements may be covered with a corrosion-resistant resin”) in a plasma processing apparatus (1, e.g., a plasma processing apparatus), comprising a liner body (12, 32, e.g., formed as a liner body); a diffusion accommodation space (DAS, e.g., a diffusion accommodation space) circumferentially disposed in the liner body (see figure 1); and a gas diffusion component (GDC, e.g., a gas diffusion component) disposed in the diffusion accommodation space, wherein a material of the gas diffusion component is corrosion resistant (see paragraph 0024), a gas diffusion channel (36a, e.g., formed as a gas diffusion channel) is circumferentially provided in the gas diffusion component, and a plurality of outlet gas channels (36b, e.g., gas holes or gas outlet channels) are further provided in an inner wall (having an inner wall of the gas diffusion component GDC) of the gas diffusion component, the outlet gas channels communicating with the gas diffusion channel (see figure 1).

    PNG
    media_image1.png
    822
    820
    media_image1.png
    Greyscale

With respect to claim 3, Ikegami discloses that wherein the diffusion accommodation space has a staged shape (figure 1 shows the DAS having a staged shape thereof).
With respect to claim 4, Ikegami discloses that wherein the gas diffusion channel is an open top gas diffusion channel or an enclosed gas channel (figure 1 shows the gas diffusion channel 36a is an enclosed gas channel thereof). 
With respect to claim 13, Ikegami discloses that a plasma processing apparatus including a corrosion-resistant gas delivery assembly, comprising: a reaction chamber (10, e.g., chamber); the corrosion-resistant gas delivery assembly according to any one of claims 1-6, which is circumferentially provided on a chamber body sidewall (12, e.g., sidewalls) of the reaction chamber; and a dielectric window (36, e.g., formed as a dielectric window thereof) disposed on the liner body (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US 2020/0118787) in view of Cooperberg et al. (US 9,051,647).
With respect to claim 14, Ikegami discloses all claimed limitations, as expressly recited in claims 1 and 13, except for specifying that further comprising an inductively coupled coil disposed on the dielectric window, wherein the inductively coupled coil is loaded with a radio-frequency power, the radio-frequency power being coupled into the reaction chamber via the dielectric window; and the process gas fed into in the reaction chamber via a gas delivery assembly is ionized into plasma, the plasma being configured to process a wafer disposed at the bottom of the reaction chamber.
Cooperberg discloses in figure 1 a plasma processing apparatus comprising an inductively coupled coil (18, e.g., coil or antenna) disposed on a dielectric window (20, e.g., dielectric window), wherein the inductively coupled coil is loaded with a radio-frequency power (19, e.g., an RF power source), the radio-frequency power being coupled into the reaction chamber via the dielectric window; and the process gas fed into in the reaction chamber (10, e.g., chamber) via a gas delivery assembly (23, e.g., a gas source) is ionized into plasma, the plasma being configured to process a wafer (13, e.g., substrate or wafer) disposed at the bottom of the reaction chamber (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ikegami with a conductive coil thereof as taught by Cooperberg for the purpose of generating a high density plasma thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Cooperberg (see column 9, in lines 46-60).
Allowable Subject Matter
Claims 2, 5-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kobayashi – US 2019/0019654


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 17, 2022